Title: General Orders, 20 January 1783
From: Washington, George
To: 


                        
                            
                            Head Quarters Newburgh January 20th 1783
                            Parole Tunbridge C: Signs Victory - Willoby
                        
                        For the day tomorrow Colonel H. Jackson.
                        For duty the second York regiment.
                        Captain Trotter of the 5th Massachusetts regiment is appointed Aide de Camp to Brigadier General Putnam and
                            is to be respected as such.
                    